___________

                                     No. 96-1591
                                     ___________

Vern C. Top Bear,                        *
                                         *
              Appellant,                 *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   District of South Dakota.
                                         *
United States of America,                *              [UNPUBLISHED]
                                         *
              Appellee.                  *

                                     ___________

                        Submitted:   October 7, 1996

                            Filed:   October 16, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.ENDFIELD
                              ___________

PER CURIAM.


     Vern C. Top Bear appeals from the district court's1 denial of his 28
U.S.C. § 2255 motion, on the ground that Top Bear was not "in custody."
After careful review of the record and the parties' briefs, we conclude
that denial of relief was proper.        See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Richard H. Battey, Chief Judge, United States
District Court for the District of South Dakota.